            Case 2:19-cv-03642-PD Document 8 Filed 11/14/19 Page 1 of 1




                               ROSEN MOSS SNYDER LLP
                                                                                   DELAWARE OFFICE
                                            Attorneys at Law
MARC H. SNYDER*+⊥                                                             SILVERSIDE CARR EXECUTIVE
DIRECT DIAL: 215-935-1106
EMAIL: msnyder@rms.law
                                    ____________________                               CENTER, INC.
                                                                                  501 SILVERSIDE ROAD
                                                                                         SUITE 33
                                                                              WILMINGTON, DELAWARE 19809
* MEMBER PA BAR                         MAPLEWOOD OFFICE PARK                          (302) 475-8060
+ MEMBER NJ BAR                                                                   FAX NO. (302) 475-8182
⊥ MEMBER DE BAR
                                          1300 VIRGINIA DRIVE
                                                 SUITE 310                           BRISTOL OFFICE
                                       FORT WASHINGTON, PA 19034                     132 MILL STREET
                                               (215) 935-0315                  BRISTOL, PENNSYLVANIA 19007
                                                                                       (215) 935-0315
                                          FAX NO. (215) 935-0326                   FAX NO. (215) 935-0326
                                          WEB SITE: www.rms.law



                                         November 14, 2019

  VIA ECF FILING
  Honorable Paul S. Diamond
  601 Market Street
  Room 14614
  Philadelphia, PA 19106

             RE:         Carol Bowman v. Life Insurance Company of North America
                         Civil Action Number: 19-cv-3642

  Dear Judge Diamond:

         Please be advised that I represent the plaintiff in the above-captioned matter.
  Please allow this letter to confirm the parties have reached a settlement of the case, and I
  am respectfully requesting for the court to issue a Rule 41.1(b) Order.

             Thank you for your consideration.

                                                        Respectfully Submitted,

                                                        Marc H. Snyder /s/

                                                        MARC H. SNYDER

  MHS/fll
  cc:   Caitlyn Strauss, Esquire
